NOTICE OF ALLOWABILITY
This action is in response to the Response After Final filed 05/18/2021; wherein claims 1-20, 34, 37-43, 45-48, 52-60 and 64-66 are pending and Allowed.
Response to Amendments and Arguments
Applicant's cancelation of all previously rejected claims is acknowledged and thus all remaining claims are Allowed and the application is in condition for Allowance.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance (copied from the Final Action dated 03/19/2021):
Applicant's arguments received 09/23/2020 have been fully considered, and are convincing with regard to the previous 112(b) rejections and claims 1-20, 34, 37-43, 45-48, 52-60, 62 and 64-66, and as such they are allowed.
With regard to independent claim 1, the Examiners agrees that Blankenburg does not disclose defects and even where defects are known, as in Merchant, and supports having small pores are known, as in Venkatesan, no relationship is taught in the art between the defect spacing and the support pore size, and thus claim 1 and its dependents are allowed.
With regard to independent claim 12, the Examiner agrees that PTFE is not seen to fall under the interpretation of atomically thin material, and further does not specifically disclose aligning a majority of formed pores and thus claim 12 and its dependents are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
/Jason M Greene/            Primary Examiner, Art Unit 1773